 

Exhibit 10.49

COBALT INTERNATIONAL ENERGY, INC.

2015 LONG TERM INCENTIVE PLAN

Restricted Stock Unit Award Agreement

[ ] Grant

 

You have been granted an award of restricted stock units (this “Award”) on the
following terms and subject to the provisions of Attachment A and the Cobalt
International Energy, Inc. 2015 Long Term Incentive Plan (the “Plan”).  Unless
defined in this Award Agreement (including Attachment A, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan.  In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant

[Name]

 

Number of Shares Underlying Award

 

[ ] Shares (the “RSU Shares”), which may be settled in Shares, the cash
equivalent of Shares or a combination thereof

 

Grant Date

 

[ ], 20[ ]

Vesting

Subject to Section 4 and Section 5 of Attachment A, the Award shall vest with
respect to one-third (1/3) of the underlying RSU Shares on each of: [ ], 20[ ],
[ ], 20[ ] and [ ], 20[ ] (each, a “Scheduled Vesting Date”) if the Participant
does not experience a Termination of Service at any time prior to the applicable
Scheduled Vesting Date or as otherwise provided in Attachment A




 

--------------------------------------------------------------------------------

 

Attachment A

 

Restricted Stock Unit Award Agreement

Terms and Conditions

 

Grant to: [Name]

 

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  This Award is granted under the Plan,
which is incorporated herein by this reference and made a part of this
Agreement.

Section 2.  Conversion of Award.  The portion of this Award that vests on each
applicable Scheduled Vesting Date will convert into, as determined by the
Committee, (i) Shares, (ii) cash in an amount equal to the then Fair Market
Value of the Shares underlying the RSU on such vesting date, or (iii) a
combination of Shares and cash, and will be distributed to the Participant on or
as soon as practicable after such date, but in no event later than 14 days after
such vesting date.

Section 3.  Dividend Equivalents.  If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the RSU
Shares or a cash payment in respect thereof are distributed to the Participant,
the Participant shall be eligible to receive an amount equal to the amount of
the dividend that the Participant would have received had the RSU Shares been
distributed to the Participant as of the record date for which such dividend is
paid; it being understood that no such amount shall be payable with respect to
any RSU Shares that are forfeited.  Such amount shall be paid to the Participant
on the date on which the RSU Shares or a cash payment in respect thereof are
distributed to the Participant in the same form (cash, Shares or other property)
in which such dividend is paid to holders of Shares generally, or at the
election of the Committee, in cash.  Any Shares that the Participant is eligible
to receive pursuant to this Section 3 are referred to herein as “Dividend
Shares”.

Section 4.  Termination of Service.  

(a)      Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, the Award
shall fully vest as of the date of such termination.  This Award will convert
into RSU Shares, a cash payment or a combination in respect thereof and will be
distributed to the Participant (or the Participant’s estate) on or as soon as
practicable after the date of such termination, but in no event later than 14
days after such vesting date.

(b)      Any Other Termination of Service.  In the event of the Participant’s
Termination of Service at any time for any reason (other than due to the
Participant’s death or Disability or a Change in Control), the then unvested
portion of this Award will be forfeited in its entirety as of the date of such
termination without any payment to the Participant.

(c)      Committee Discretion.  Notwithstanding the foregoing, in the event of
the Participant’s Termination of Service other than by the Company for Cause,
the Committee may, in its sole discretion, accelerate the vesting or waive any
term or condition of this Agreement, subject to such terms and conditions as the
Committee deems appropriate, with respect to all or a portion of the Award.

Section 5.  Change in Control.  Upon a Change in Control, vesting of this Award
shall be subject to the treatment set forth in Section 12 of the Plan.

Section 6.  Additional Terms and Conditions.

(a)      Issuance of Shares.  Upon distribution of RSU Shares and, if
applicable, any Dividend Shares, such Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that such
Shares shall be evidenced in such other manner as it deems appropriate,
including the issuance of a stock certificate or certificates.  

(b)      Stockholder Rights.  The Participant shall not have any rights of a
stockholder, including voting rights, with respect to the Award until RSU Shares
have been distributed to the Participant.  

(c)      Transferability.  Unless and until RSU Shares and, if applicable, any
Dividend Shares are distributed to the Participant, this Award shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.

2

--------------------------------------------------------------------------------

 

(d)      Section 409A.  

(i)       If any provision of this Agreement fails to comply with Section 409A
of the Code or the regulations or Treasury guidance promulgated thereunder, or
would result in a recognition of income for United States federal income tax
purposes with respect to any amount payable under this Agreement before the date
of payment, or the imposition of interest or additional tax pursuant to Section
409A of the Code, the Company reserves the right to reform such provision;
provided that the Company shall maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.

(ii)      Notwithstanding anything else in this Agreement, if the Board
considers the Participant to be one of the Company’s “specified employees” under
Section 409A of the Code at the time of the Participant’s Termination of
Service, any distribution that otherwise would be made to the Participant with
respect to this Award as a result of such termination shall not be made until
the date that is six months after such termination, except to the extent that
earlier distribution would not result in the Participant’s incurring interest or
additional tax under Section 409A of the Code.

(e)      Withholding.  The Company may withhold any tax (or other governmental
obligation) that becomes due with respect to the Award upon vesting and
conversion (as applicable), or any dividend or distribution thereon, and the
Participant shall make arrangements satisfactory to the Company to enable the
Company to satisfy all such withholding requirements.  Notwithstanding the
foregoing, the Committee may permit, in its sole discretion, the Participant to
satisfy (at the Participant’s election) any such withholding requirement by
transferring to the Company pursuant to such procedures as the Committee may
require, effective as of the date on which a withholding obligation arises, a
number of vested Shares owned and designated by the Participant having an
aggregate fair market value as of such date that is equal to the minimum amount
required to be withheld and/or cash in such amount.  If the Committee permits
the Participant (at the Participant’s election) to satisfy any such withholding
requirement pursuant to the preceding sentence, the Company shall remit to the
Internal Revenue Service and appropriate state and local revenue agencies, for
the credit of the Participant, an amount of cash withholding equal to the fair
market value of the Shares and/or cash transferred to the Company as provided
above.

Section 7.  Miscellaneous Provisions.  

(a)      Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

if to the Company, to:

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b)      Entire Agreement.  This Agreement, the Plan, and any other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein or therein, constitute the entire agreement and understanding
between the parties in respect of the subject matter hereof and supersede all
prior and contemporaneous arrangements, agreements and understandings, both oral
and written, whether in term sheets, presentations or otherwise, between the
parties with respect to the subject matter hereof.

(c)      Amendment; Waiver.  No amendment or modification of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  No waiver

3

--------------------------------------------------------------------------------

 

of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition whether of like or different
nature.  Any amendment or modification of or to any provision of this Agreement,
or any waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d)      Assignment.  Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(e)      Successors and Assigns; No Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

(f)      Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

(g)      Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or this Award pursuant to the
provisions of this Agreement.

(h)      Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and obligations with respect thereto are set forth in the Plan.  The Participant
has read carefully, and understands, the provisions of the Plan.

(i)      Governing Law.  The Agreement shall be governed by the laws of the
State of Delaware, without application of the conflicts of law principles
thereof.

(j)      No Right to Continued Service.  The granting of the Award evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect the right that the Company or any Affiliate may have to terminate the
service of such Participant.  

(k)      Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on each party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 7(a) shall be deemed effective service of process on such
party.

(l)      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

COBALT INTERNATIONAL ENERGY, INC.

By:

 

 

Name:

Jeffrey A. Starzec

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

[Participant]

 

 

 

 

 

 

5